NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 09, 2022.  
In view of amendments filed February 09, 2022 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed February 09, 2022 with respect to 35 U.S.C. 112(f) claim interpretation has been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn.  However, in regard to claim 10, Applicant has not clarified why the claimed limitations do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f) claim interpretation. Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” or generic placeholder with 
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no letter than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in via an authorized internet communication, E-mail from Jai-Wei Chen (Reg. No. 76769) on February 14, 2022.  
Claim 1 is amended as follows: 
1. (Currently Amended) An information processing apparatus comprising:
a memory; and
a central processing unit that receives selection of an image to be registered in a system that executes an image output process;
wherein the central processing unit receives a change in setting related to output of the image which is selected; and
wherein 
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
Such claim limitation(s) is/are: 
“image selection receiving means for receiving” in claim(s) 10.
“change receiving means for receiving a change” in claim(s) 10.
“control means for controlling” in claim(s) 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 (a)	Claim(s) 10: ‘image selection receiving means for receiving’ corresponds to Fig. 3 – element 31. The image selection receiving section 31 receives selection of a photograph to be registered in the net print server 16 on the basis of control by the control section 30, Applicant Pub ¶ [0034].
(b)	Claim(s) 10: ‘change receiving means for receiving a change’ corresponds to Fig. 3 – element 32. The change receiving section 32 receives a change in setting related to output for printing a photograph selected via the image selection receiving section 31 in a state in which a preview of one specific photograph is displayed on the basis of control by the control section 30. The change receiving section 32 also receives a change in setting related to output for printing a selected photograph in accordance with the number of 
(c)	Claim(s) 10: ‘a control means for controlling’ corresponds to Fig. 3 – element 30. The control section 30 performs control so as to display a selected photograph on the operation screen in the case where the image selection receiving section 32 receives selection of the photograph. The control section 30 also performs control such that, in the case where selection of one or a plurality of photographs is received by the image selection receiving section 31, the display section 34 displays a preview of one specific photograph selected from the one or plurality of photographs in a state in which selection of the one or plurality of photographs is received, Applicant Pub ¶ [0035 and 0036].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
   ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus Reducing a Possibility that the Content of the Setting that a User Recognizes Has Been Made Differs From the Content of the Actual Setting and Non-Transitory Computer Readable Medium. 
Claims 1–3 and 5–10 are allowed. Claims 1, 9 and 10 are independent claim. Claims 2, 3, and 5–8 depend on claim 1.
The Non-Final Rejection (November 16, 2021) indicated that claims 4–7 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claims 1, 9 and 10 to incorporate the allowable subject matter of claim 4. Accordingly, claims 1, 9 and 10 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests “[1] […] a central processing unit that receives selection of an image to be registered in a system that executes an image output process;
wherein the central processing unit receives a change in setting related to output of the image which is selected; and
wherein, in a case where only one image is selected, the central processing unit receives the change in setting related to output of the selected image, and such that, in a case where a plurality of images are selected, the central processing unit does not receive the change in setting related to output of the plurality of selected images and performs control such that a display screen displays a warning that the change in setting related to image output is not received.” along with all other limitations as required by independent claim 1.
“[9] […] receiving selection of an image to be registered in a system that executes an image output process;
receiving a change in setting related to output of the image which is selected in the receiving of image selection; and 
performing control such that, in a case where only one image is selected in the receiving of image selection, the change in setting related to output of the selected image is received, and such that, in a case where a plurality of images are selected in the receiving of image selection, the change in setting related to output of the plurality of selected images is not received and a display screen displays a warning that the change in setting related to image output is not received.” along with all other limitations as required by independent claim 9.
“[10] […] image selection receiving means for receiving selection of an image to be registered in a system that executes an image output process;
change receiving means for receiving a change in setting related to output of the image which is selected via the image selection receiving means; and
control means for controlling the change receiving means such that, in a case where only one image is selected using the image selection receiving means, the change receiving means receives the change in setting related to output of the selected image, and such that, in a case where a plurality of images are selected using the image selection receiving means, the change receiving means does not receive the change in setting related to output of the plurality of selected images and performs control such that a display screen displays a warning that the change in setting related to image output is not received.” along with all other limitations as required by independent claim 10.
Specifically, the closest prior art, Ito et al.  (2017/0001454), Grosz et al. (2011/0013203) and Shiratori (2021/0250447) fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2, 3 and 5–8 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Tsuji et al. (2018/0364954)
Describes an image forming apparatus. A reception unit receives a change of a printing setting for each page in a case where, in a printing setting is designated for printing data that is made up of a plurality of pages, a page on which printing processing is impossible to perform is included in the printing data. An output unit outputs the printing data according to the printing setting that is received by the reception unit. 
Ito (2017/0019559)
Describes a printing device configured to execute a print operation based on print data transmitted from a terminal device to the printing device, the mobile terminal configured to transmit print data to the printing device, and computer readable medium containing instructions to cause above operations.
Fujishita et al. (2014/0092426)
Describes an image-obtain processing; a first display-control processing; a second display-control processing; a layout designation-judgment processing; a preview image-generation processing; and an operation-judgment processing. In the first display-control processing, the computer allows, on a condition that a print preview image is generated by the preview image-generation processing, the display 

Table 1
   CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672